TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00175-CV



                                   Gloria Mendiata, Appellant

                                                  v.

                                     Diane Corcoran, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-12-000605, HONORABLE ORLINDA NARANJA, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On July 29, 2014, the Clerk of this Court sent notice to appellant Gloria Mendiata that

appellant’s brief was due on July 21, 2014, and that it was overdue. The Clerk requested a response

by August 8, 2014, and notified Mendiata that the appeal would be dismissed for want of prosecution

if she did not respond to this Court by that date. Mendiata has not filed her brief or otherwise

responded. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P.

42.3(b), (c).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: August 15, 2014




                                              2